 Case 1:19-ap-01105-VK          Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03              Desc
                                Main Document     Page 1 of 52


1    STEVEN T. GUBNER - Bar No. 156593
     RICHARD D. BURSTEIN - Bar No. 56661
2    JORGE A. GAITAN – Bar No. 288427
     BRUTZKUS GUBNER
3    21650 Oxnard Street, Suite 500
     Woodland Hills, CA 91367
4    Telephone: (818) 827-9000
     Facsimile: (818) 827-9099
5    Email:     sgubner@bg.law
                rburstein@bg.law
6
     Attorneys for David Seror, Chapter 7 Trustee
7

8                              UNITED STATES BANKRUPTCY COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10                                SAN FERNANDO VALLEY DIVISION
     In re
11                                                         Case No. 1:18-bk-11620-VK
   ANTOINE R. CHAMOUN, aka TONY
12 CHAMOUN aka D&J FLOORING                                Adv. Case No. 1:19-ap-     -VK
   AND DESIGN aka T & J FLOORING AND
13 DESIGN, INC.,                                           Chapter 7

14                          Debtor.                        COMPLAINT TO AVOID FRAUDULENT
                                                           TRANSFERS
15
     DAVID SEROR, Chapter 7 Trustee,                       Date: [To be set by Summons]
16
                            Plaintiff,
17   v.
18   WALID R. CHAMOUN, an individual,
     PATRICIA CHAMOUN, an individual,
19
                            Defendants.
20

21

22           Plaintiff David Seror, the Chapter 7 Trustee (“Trustee”) for Antoine R. Chamoun (“Debtor”),
23   alleges as follows:
24              1. This is an adversary proceeding brought pursuant to Part VII of the Federal Rules of
25   Bankruptcy Procedure. It seeks to avoid and recover certain transfers of Debtor’s valuable interest
26   in that certain parcel of real property located at 1706 Empty Saddle, Simi Valley, CA 93063 having
27   a legal description of: Lot 48 in Tract No. 4176 in the City of Simi Valley, County of Ventura as per
28   Map recorded in Book 127 Pages 22-31 inclusive of Maps, in the Office of the County recorder of
                                                       1
 Case 1:19-ap-01105-VK           Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03              Desc
                                 Main Document     Page 2 of 52


1    Ventura County, State of California (“Empty Saddle Property”). The Empty Saddle Property, a

2    community property asset of the Debtor and his former spouse Patricia Chamoun, was transferred to

3    Debtor as part of a Marital Settlement Agreement (“MSA”) between Debtor and Patricia Chamoun

4    incorporated into the default/ uncontested dissolution judgment of their marriage filed July 12, 2016

5    in that certain action entitled Patricia Chamoun v. Antoine Chamoun, Ventura County Superior

6    Court case number D376672 (“Dissolution Action”), a true and correct copy of which is attached

7    hereto as Exhibit “A” and incorporated herein by this reference as though fully set forth

8    (“Dissolution Judgment”).

9               2. On June 8, 2018 Debtor caused to be recorded against the Empty Saddle Property a

10   Trust Deed (“Trust Deed”) in favor of his brother Walid R. Chamoun, purporting to secure a

11   $200,000 debt to Walid R. Chamoun. A true and correct copy of the Trust Deed is attached hereto

12   and designated as exhibit “B”.

13              3. In connection with the purported debt owed to Walid R. Chamoun, the Debtor

14   executed two separate notes. The first note, titled “Promissory Note” provides for a maturity date on

15   the loan of May 2025 with interest at the rate of 4 percent per year (the “Promissory Note”). The

16   second note, titled “Note Secured by Deed of Trust” provides for a maturity date on the loan of May

17   1, 2017 interest indicated as “N/A” (the “Second Note”). Both the Promissory Note and the Second

18   Note (collectively, the “Notes”) are dated May 1, 2005. The Notes are not reflected in the MSA.

19   True and correct copies of the Promissory Note are attached hereto and designated as exhibits “C”

20   and “D” respectively.

21              4. On August 1, 2016, Debtor as landlord leased the Empty Saddle Property to Patricia

22   Chamoun for a period of ten years with the requirement that Patricia Chamoun pay as rent only the

23   mortgage payment due to the Bank of America (“Lease”). A true and correct copy of the Lease is

24   attached hereto, designated Exhibit “D” and incorporated herein by this reference as though fully set

25   forth. The MSA, the Trust Deed and Notes and the Lease are collectively referred to herein as

26   “Transfers” and separately as the “MSA Transfer”, the “Trust Deed Transfer” and the “Lease

27   Transfer”. The Debtor did not receive adequate consideration for the Transfers. Plaintiff seeks to

28   avoid the Transfers and obtain entry of a judgment that the title to the Empty Saddle Property is free
                                                       2
 Case 1:19-ap-01105-VK          Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03                Desc
                                Main Document     Page 3 of 52


1    of the Trust Deed, Notes and Lease or the value thereof, as hereinafter more fully alleged.

2                              JURISDICTION AND CASE BACKGROUND

3               5. The within bankruptcy case was commenced on or about June 26, 2018 (the “Petition

4    Date”), when a voluntary petition was filed by the Debtor for relief under Chapter 7 of Title 11 of

5    the United States Code (the “Code”), Bankruptcy Case No. 1:18-bk-11620-VK. The case currently

6    is pending in the San Fernando Valley Division of the United States Bankruptcy Court for the

7    Central District of California. Plaintiff is the duly appointed and acting Chapter 7 Trustee and brings

8    this adversary proceeding in that capacity.

9               6. This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§

10   157 and 1334. Venue is proper in this Court pursuant to 28 U.S.C. §1409(a).

11              7. This action is commenced pursuant to Federal Rule of Bankruptcy Procedure 7001.

12              8. The within claims are core pursuant to 28 USC § 157(b)(1) and the bankruptcy court,

13   within its conferred power to “hear and determine” such claims, may issue proposed findings of fact

14   and conclusions of law herein. The Trustee consents further to the bankruptcy court entering a final

15   judgment as well.

16                                                 THE PARTIES

17              9. Plaintiff brings this action solely in his capacity as the Chapter 7 Trustee of the

18   Debtor’s bankruptcy estate.

19              10. Plaintiff is informed and believes, and based thereon alleges that defendant Walid R.

20   Chamoun (“Walid R. Chamoun”), is an individual who at all times herein conducted business and

21   maintained a residence in the Central District of California. At all times during their lives, Walid R.

22   Chamoun is and has been the brother of the Debtor.

23              11. Plaintiff is informed and believes, and based thereon alleges that defendant Patricia

24   Chamoun (“Patricia Chamoun”), is an individual who at all times herein conducted business and

25   maintained a residence in the Central District of California. Prior to the Dissolution Judgment,

26   Patricia Chamoun and the Debtor were at all times material herein spouses of each other.

27   ///

28   ///
                                                        3
 Case 1:19-ap-01105-VK          Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03                  Desc
                                Main Document     Page 4 of 52


1                                        FACTUAL BACKGROUND

2               12. On or about July 12, 2016, in the Dissolution Action, the Dissolution Judgment was

3    entered. In allocating assets between the parties, the parties undertook no valuation efforts. No

4    professional appraisals were undertaken of the assets transferred.

5               13. Pursuant to the MSA, the Debtor was assigned a significantly imbalanced share of the

6    community property debts.

7               14. The Trust Deed and Notes represent no exchange of value.

8               15. The validity of the Notes themselves is in question given the various inconsistencies

9    contained in the two Notes, which presumably were executed by the Debtor on the same day.

10              16. Additionally, the circumstances surrounding the recordation of the Trust Deed on

11   June 8, 2018, immediately preceding the filing of the bankruptcy petition by the Debtor on June 26,

12   2018, to an insider of the Debtor (his brother Walid), supports an inference that the recordation of

13   the Trust Deed was intended to cloud title of the Empty Saddle Property.

14              17. Separately, assuming the Second Note is valid, the Debtor’s obligation to Walid came

15   due in 2017, approximately one year prior to the Debtor’s execution of, and recordation of the Trust

16   Deed.

17              18. The Lease on its face fails to account for fair market rental value of the Empty Saddle

18   Property over the ten year term covered by the Lease and as such imposes an encumbrance on the

19   Empty Saddle Property’s value far below fair market value for the interest conferred.

20                                   FIRST CLAIM FOR RELIEF

21        (Avoidance of Transfers Pursuant to 11 U.S.C. §§544(b) and 550; and Cal. Civil Code

22                                       §§3439.04(a)(1) and 3439.07)

23              19. Plaintiff repeats and realleges each of the allegations set forth above as if fully set

24   forth herein.

25              20. The Transfers were made with the intent to hinder, delay, or defraud creditors of the

26   Debtor.

27              21. Accordingly, the Transfers are avoidable, and should be avoided, as fraudulent

28   pursuant to 11 U.S.C. §§544(b) and 550, and Cal. Civil Code §§3439.04(a)(1) and 3439.07.
                                                         4
 Case 1:19-ap-01105-VK           Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03                 Desc
                                 Main Document     Page 5 of 52


1                                      SECOND CLAIM FOR RELIEF

2         (Avoidance of Transfers Pursuant to 11 U.S.C. §§544(b) and 550; and Cal. Civil Code

3                                        §§3439.04(a)(1) and 3439.07)

4               22. Plaintiff repeats and realleges each of the allegations set forth above as if fully set

5    forth herein.

6               23. The Debtor did not receive reasonably equivalent value in exchange for the Transfers.

7               24. At the time the Transfers were made, the Debtor (i) was engaged or was about to be

8    engaged in a business or transaction for which the remaining assets were unreasonably small in

9    relation to the business or transaction, or (ii) intended to incur, or reasonably should have believed

10   that it would incur, debts beyond their ability to pay as they came due.

11              25. Accordingly, the Transfer made by the Debtors are avoidable, and should be avoided,

12   as fraudulent pursuant to 11 U.S.C. §§544(b) and 550, and Cal. Civil Code §§3439.04(a)(1) and

13   3439.07.

14                                      THIRD CLAIM FOR RELIEF

15        (Avoidance of Transfer Pursuant to 11 U.S.C. §§544(b) and 550; and Cal. Civil Code

16                                       §§3439.04(a)(1) and 3439.07)

17              26. Plaintiff repeats and realleges each of the allegations set forth above as if fully set

18   forth herein.

19              27. The Debtor did not receive reasonably equivalent value in exchange for the Transfers.

20              28. The Debtor was insolvent, or became insolvent as a result of the Transfers.

21              29. There exists a creditor of the Debtor whose claim arose before the Transfers were

22   made.

23              30. Accordingly, the Transfers are avoidable, and should be avoided, as fraudulent

24   pursuant to 11 U.S.C. §§544(b) and 550, and Cal. Civil Code §§3439.04(a)(1) and 3439.07.

25                                    FOURTH CLAIM FOR RELIEF

26                   (Avoidance of Transfer Pursuant to 11 U.S.C. §§548(a)(1)(A) and 550)

27              31. Plaintiff repeats and realleges each of the allegations set forth above as if fully set

28   forth herein.
                                                         5
 Case 1:19-ap-01105-VK           Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03                  Desc
                                 Main Document     Page 6 of 52


1               32. The Transfers were incurred and made with the intent to hinder, delay, or defraud

2    creditors of the Debtor.

3               33. Accordingly, the Transfer made by the Debtor should be avoided as fraudulent

4    pursuant to 11 U.S.C. §§ 548(a)(1)(A) and 550.

5                                        FIFTH CLAIM FOR RELIEF

6                    (Avoidance of Transfer Pursuant to 11 U.S.C. §§548(a)(1)(B) and 550)

7               34. Plaintiff repeats and realleges each of the allegations set forth above as if fully set

8    forth herein.

9               35. The Debtor did not receive reasonably equivalent value in exchange the Transfers.

10              36. At the time the Transfer was made, the Debtor (i) was insolvent, or became insolvent

11   as a result of the obligations or transfers; (ii) was engaged or was about the be engaged in a business

12   or transaction for which the remaining assets were unreasonably small in relation to the business or

13   transaction; or (iii) intended to incur, or reasonably should have believed that it would incur, debts

14   beyond their ability to pay as they came due.

15              37. Accordingly, the Transfers are avoidable, and should be avoided, as fraudulent

16   pursuant to 11 U.S.C. §§548(a)(1)(B) and 550.

17                                  SIXTH CLAIM FOR RELIEF

18                    (Avoidance of Transfer Pursuant to 11 U.S.C. Section 547 and 550)

19              31. Plaintiff repeats and realleges each of the allegations set forth above as if fully set

20   forth herein.

21              32. The Trust Deed Transfer was a transfer made to or for the benefit of a creditor of the

22   Debtor (Walid R. Chamoun), for or on account of an antecedent debt owed by the Debtor to the

23   creditor and made while the Debtor was insolvent within 90 days of the Petition Date and which

24   enabled the transferee creditor to receive more than the transferee creditor would receive if the case

25   were a case under Chapter 7 of this title, had the Trust Deed Transfer not been made and the creditor

26   received the Trust Deed Transfer to the extent provided by the provisions of this title.

27            33. Accordingly, the Trust Deed Transfer is avoidable and should be avoided pursuant to

28   11 U.S.C. Section 547 and 550.
                                                         6
 Case 1:19-ap-01105-VK         Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03               Desc
                               Main Document     Page 7 of 52


1                                         PRAYER FOR RELIEF

2           WHEREFORE, Plaintiff requests judgment on its Complaint as follows:

3                  1.      On the First, Second, Third, Fourth, Fifth and Sixth Claims for Relief,

4    avoiding and recovering the Transfers referred to therein and declaring them not to encumber the

5    Empty Saddle Property;

6                  2.      For costs of suit; and

7                  3.      For such other and further relief as the Court may deem appropriate.

8

9    DATED: September 12, 2019                      BRUTZKUS GUBNER
10

11                                                  By: /s/ Richard D. Burstein
                                                         Richard D. Burstein
12                                                  Attorneys for, David Seror, Chapter 7 Trustee
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       7
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document     Page 8 of 52




Page 54 of 159                          EXHIBIT A                                   8
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document     Page 9 of 52




Page 55 of 159                                                                      9
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document    Page 10 of 52




Page 56 of 159                                                                     10
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document    Page 11 of 52




Page 57 of 159                                                                     11
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document    Page 12 of 52




Page 58 of 159                                                                     12
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document    Page 13 of 52




Page 59 of 159                                                                     13
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document    Page 14 of 52




Page 60 of 159                                                                     14
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document    Page 15 of 52




Page 61 of 159                                                                     15
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document    Page 16 of 52




Page 62 of 159                                                                     16
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document    Page 17 of 52




Page 63 of 159                                                                     17
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document    Page 18 of 52




Page 64 of 159                                                                     18
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document    Page 19 of 52




Page 65 of 159                                                                     19
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document    Page 20 of 52




Page 66 of 159                                                                     20
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document    Page 21 of 52




Page 67 of 159                                                                     21
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document    Page 22 of 52




Page 68 of 159                                                                     22
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document    Page 23 of 52




Page 69 of 159                                                                     23
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document    Page 24 of 52




Page 70 of 159                                                                     24
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document    Page 25 of 52




Page 71 of 159                                                                     25
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document    Page 26 of 52




Page 72 of 159                                                                     26
Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                        Main Document    Page 27 of 52




                                                                           27
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document    Page 28 of 52




Page 74 of 159                                                                     28
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document    Page 29 of 52




Page 75 of 159                                                                     29
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document    Page 30 of 52




Page 76 of 159                                                                     30
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document    Page 31 of 52




Page 77 of 159                                                                     31
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document    Page 32 of 52




Page 78 of 159                                                                     32
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document    Page 33 of 52




Page 79 of 159                                                                     33
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document    Page 34 of 52




Page 80 of 159                                                                     34
        Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                                Main Document    Page 35 of 52




Page 81 of 159                                                                     35
Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                        Main Document    Page 36 of 52




                                                                           36
                                  EXHIBIT B
Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                        Main Document    Page 37 of 52




                                                                           37
Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                        Main Document    Page 38 of 52




                                                                           38
Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                        Main Document    Page 39 of 52




                                                                           39
Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                        Main Document    Page 40 of 52




                                                                           40
Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                        Main Document    Page 41 of 52




                                                                           41
Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                        Main Document    Page 42 of 52




                                                                           42
Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                        Main Document    Page 43 of 52




                                                                           43
Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                        Main Document    Page 44 of 52




                                                                           44
                                  EXHIBIT C
Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                        Main Document    Page 45 of 52




                                                                           45
                                  EXHIBIT D
Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                        Main Document    Page 46 of 52




                         EXHIBIT E                                         46
Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                        Main Document    Page 47 of 52




                                                                           47
Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                        Main Document    Page 48 of 52




                                                                           48
Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                        Main Document    Page 49 of 52




                                                                           49
Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                        Main Document    Page 50 of 52




                                                                           50
Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                        Main Document    Page 51 of 52




                                                                           51
Case 1:19-ap-01105-VK   Doc 1 Filed 09/16/19 Entered 09/16/19 11:20:03   Desc
                        Main Document    Page 52 of 52




                                                                           52
